Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133829                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In Re Estate of DORIS RUTH MILES,                                                                   Robert P. Young, Jr.
  Deceased                                                                                            Stephen J. Markman,
                                                                                                                     Justices
  ____________________________________
  GILBERT J. MILES, STEPHANIE
  MILES, and EVAN MILES,
  Co-Personal Representatives of
  the Estate of Doris Ruth Miles,
                Plaintiffs-Appellees,
  v                                                                SC: 133829
                                                                   COA: 270033
                                                                   Lapeer CC: 03-032528-NO
  SOLEUS HEALTHCARE SERVICES
  OF MICHIGAN, INC., ABC
  MEDICAL SUPPLY, INC.,
  PROFESSIONAL BREATHING
  ASSOCIATES, INC., and IRB
  MEDICAL SUPPLY COMPANY,
           Defendants,
  and
  STAFF BUILDERS HOME HEALTH
  CARE, INC.,
              Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 27, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2008                       _________________________________________
           l0721                                                              Clerk